Citation Nr: 1807228	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Oakland, California.

The Veteran appeared at a July 2015 hearing before the Board by videoconference.  A transcript of that hearing is of record.


FINDINGS OF FACT

The evidence shows that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.340, 3.341(a), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be granted when a claimant's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining any gainful employment for which his education and occupational experience would otherwise qualify him.  If a claimant has one service-connected disability, that disability must be rated 60 percent or more.  If the claimant has two or more service-connected disabilities, there must be at least one rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  Nevertheless, it is VA's established policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for consideration of the assignment of a TDIU.  38 C.F.R. § 4.16(b) (2017).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  To establish TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  In reaching that determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

Total disability will be considered to exist when there is present any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15 (2017).

The Veteran contends that service connected disabilities prevent gainful employment.

The Veteran's combined rating for compensation is 90 percent.  The Veteran is service connected for anxiety with depression, rated 70 percent; degenerative disc disease of the lumbar spine, rated 40 percent; bilateral lower extremity radiculopathy, rated 10 percent; and residuals of a right fifth metacarpal fracture, rated 10 percent.

Therefore, the schedular percentage threshold criteria are met and the Board must determine whether there is evidence of unemployability due to service-connected disabilities.

A March 2007 statement from a supervisor claimed the Veteran complained of back pain, and had to be sent home from work on several occasions due to pain and decreased motion.

In January 2009, a private doctor opined the Veteran's psychological symptoms prevented him from any gainful employment.  The doctor reasoned that anger, depression, and disappointment socially alienated the Veteran and provided no prospect of returning to work.

In May 2010, the Veteran stated he had not been able to work since November 2007.

A May 2010 statement from the Veteran's spouse claimed the Veteran's back and leg pain impaired mobility and activities of daily living, prevented the couple from having intercourse, and caused the Veteran to stop working.

In October 2010, a VA examiner opined the Veteran's depressive disorder "in and by itself" made the Veteran unable to engage in substantially gainful employment in most occupational settings.  The examiner reasoned the Veteran could function minimally, in loosely supervised settings where little interaction with people was required.

In July 2014, the Veteran's private doctor provided an opinion which discussed the Veteran's other service-connected disabilities.  The doctor opined that the Veteran's mental disability caused total disability alone and precluded employment.  The doctor opined that the lower lumbar spine degeneration and bilateral lower extremity radiculopathy further prevented gainful employment by impairing mobility.  The doctor reasoned the service-connected disabilities were permanent and stationary with no hope of any change.

The Board finds that the evidence supports a finding that service-connected disabilities prevent substantially gainful employment.  Lay evidence indicates the Veteran's back and leg pain from service-connected disabilities caused him to stop working.  The Board finds the lay evidence competent and credible to report symptoms of pain and limited motion.  Additionally, the lay evidence is supported by the medical evidence.

The Board finds the July 2014 private doctor's opinion to be the most competent and probative.  The doctor was informed of the Veteran's medical history and had treated the Veteran since 1984.  The doctor's opinion was supported by sufficient reasoning and the lay evidence.  Although the Board finds the October 2010 VA examiner's opinion competent, since that opinion did not consider and discuss the Veteran's other service-connected disabilities, the Board finds it less probative.  Furthermore, that opinion is over seven years old and less indicative of the current state of the Veteran's disabilities.

Accordingly, the Board finds that the evidence supports the claim that service-connected disabilities prevent employment, and since the schedular percentage threshold criteria are met, entitlement to TDIU is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


